DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2-8 are objected to because of the following informalities: in claims 2-8 “A system” should read --The system--; in claim 6 “the controller is configured to deliver radiofrequency energy” should be amended to recite --the controller is configured to cause the array of electrodes to deliver radiofrequency energy--; in claim 7 “the controller is configured to deliver radiofrequency” should be amended to recite --the controller is configured to cause the array of electrodes to deliver radiofrequency energy--; in claim 7 “the nerves is raised to a temperature” should read --the nerves to a temperature--; and in claim 8 “the irrigating means” should read --the continuous irrigation means--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1-4, the limitation “configured to be advanced on a member” in claim 1, lines 3-4 renders the claims indefinite because it is unclear whether the member is a required feature of the claimed system. As written it appears the claim merely requires an effector that is capable of being advanced on a member but does not positively require a member to meet the claimed invention.
Claims 5-8 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Jenson (US 2012/0130368 A1).
Referring to claim 1: Jenson teaches a system (see figures 4 and 6-7) for inhibiting the function of renal nerves in a kidney of a patient suffering from hypertension (see paragraphs [0104]), said system comprising: an effector (see figures 4 and 6-7, #101) comprising an array of electrodes (see figures 4 and 6-7, #120) fully capable of being advanced on a member (see 
The limitation following the "configured to be" clause of the claim limitation "configured to be advanced on a member into an interior of the kidney or an upper region of an adjacent ureter” and “configured to be expanded within the kidney or the upper region of the adjacent ureter to engage an interior wall of a renal pelvis and to deliver radiofrequency energy from the array of electrodes through the interior wall of the renal pelvis to ablate nerves within the wall of the renal pelvis wherein blood pressure of the patient is reduced" is not given weight since it is merely reciting an intended use and intended result of the use of the positively recited structural element "an effector comprising an array of electrodes". As outlined above, Jenson specifically teaches an effector comprising an array of radiofrequency electrodes on a catheter that is fully capable of performing the intended use and intended result of the use of the effector.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenson, as applied to claim 1 above, in view of Bar-Yoseph et al. (US 2011/0301662 A1; cited by applicant on IDS dated 12/28/2020) (Bar-Yoseph).
	Referring to claim 2: Jenson further teaches the member being a catheter fully capable of being advanced through the patient's urethra, the patient's bladder, and the patient's kidney or upper region of the adjacent ureter (see figures 4 and 6-7, #104; paragraph [0104]) but is silent to the catheter specifically being a urinary catheter. Bar-Yoseph teaches a system comprising an effector comprising an array of electrodes (see figures 28A/38, #322/1103) configured to be advanced on a member into an interior of the kidney or an upper region of an adjacent ureter (see figures 28A), wherein the member is a urinary catheter configured to advance through the patient’s urethra, bladder, and upper ureter (see figure 28A; paragraphs [0141]-[0142] and [0714]-[718]) or a percutaneous access tool fully capable of advancing into the patent’s retroperitoneal space, hilum of the kidney and renal pelvis (see figure 38; paragraphs [0778]-[0783]). It would have been obvious to one of ordinary skill in the art before the invention was made to make a simple substitution of the catheter member of Jenson with a urinary catheter like taught by Bar-Yoseph in order to yield predictable results in providing treatment to urinary vasculature.
Referring to claims 3 and 4: Jenson further teaches the member being a catheter fully capable of being advanced into the patient's retroperitoneal space, into a hilum of the patient's kidney, and into the patient's renal pelvis (see figures 4 and 6-7, #104; paragraph [0104]) but is silent to the member specifically being a percutaneous access tool. Bar-Yoseph teaches a system comprising an effector comprising an array of electrodes (see figures 28A/38, #322/1103) configured to be advanced on a member into an interior of the kidney or an upper region of an adjacent ureter (see figures 28A), wherein the member is a urinary catheter configured to advance through the patient’s urethra, bladder, and upper ureter (see figure 28A; paragraphs [0141]-[0142] and [0714]-[718]) or a percutaneous access tool fully capable of advancing into the patent’s retroperitoneal space, hilum of the kidney and renal pelvis (see figure 38; paragraphs [0778]-[0783]). It would have been an obvious to one of ordinary skill in the art before the invention was made to modify the catheter member of Jenson with a percutaneous access tool like taught by Bar-Yoseph in order to avoid the lower urinary tract (see Bar-Yoseph paragraphs [0778]-[0783]).
Claims 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenson, as applied to claim 1 above, in view of Wu et al. (US 2010/0168731 A1; cited by applicant on IDS dated 12/28/2020) (Wu).
	Referring to claims 5-7: Jenson is silent to a controller, wherein the controller is configured to deliver radiofrequency energy for a time in a range from 1 to 2 minutes, and wherein the controller is configured to deliver radiofrequency to raise a temperature of a tissue bed in the wall of the renal pelvis surrounding the nerves is raised to a temperature in a range from 45°C to 60°C. Wu teaches a system (see figure 5) for inhibiting or modulating the function of renal nerves in a patient’s kidney (see abstract), the system comprising an effector (see figure 5, #24) configured to be advanced on a member (see figure 5, #16); and a controller (see figure 
Referring to claim 8: While the irrigating means of Jenson, is fully capable of maintaining a temperature of non-target tissues including papillae, parenchyma, and pyramids in the kidney below 45°C, Jenson does not specifically teach maintaining a temperature of non-target tissues including papillae, parenchyma, and pyramids in the kidney below 45°C. Wu teaches a system (see figure 5) for inhibiting or modulating the function of renal nerves in a patient’s kidney (see abstract), the system comprising an effector (see figure 5, #24) configured to be advanced on a member (see figure 5, #16); and a controller (see figure 5; paragraphs [0107], [0250]-[0253]), wherein the controller is configured to deliver energy for a time in a range from 1 to 2 min (see paragraphs [0250]-[0253]), and wherein the controller is configured to deliver energy to raise a temperature of a tissue bed surrounding the nerves to a temperature in a range from 45°C to 60°C (see paragraph [0109]; wherein the target temperature is about 45°C) and the temperature of non-target tissue being maintained above body temperature but less than 45°C (see paragraph [109]). It would have been obvious to one of ordinary skill in the art before the invention was made to configure the irrigating means of Jenson to maintain non-target tissue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.